DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

	I.  Figure 2
	II.  Figure 3
	III.  Figure 4
	IV.  Figure 5
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 9, and 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I through IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Each of Species I through IV is directed to a distinct structural embodiment of the “pixel circuit” claimed generically in independent Claims 1, 9, and 16.  The disclosed Species are not usable together in a single embodiment and each Species, on its own, comprises a unique structural configuration that constitutes its own special technical feature or features.  
As shown in Figure 2, the special technical feature of Species I is the distinct configuration of a  pixel circuit comprising two data lines (D1, D2) and two scan lines (G1, G2), wherein the first data line (D1) and the second gate line (G2) are disposed vertically parallel to each other, the second data line (D2) and the first gate line (G1) are disposed horizontally parallel to each other, and the first data line (D1) and the second gate line (G2) are perpendicular to the second data line (D2) and the first gate line (G1).
As shown in Figure 3, the special technical feature of Species II is the distinct configuration of a  pixel circuit comprising one data line (D1) and two scan lines (G1, G2), wherein the one data line (D1) and the second gate line (G2) are disposed vertically parallel to each other, the one data line (D1) and the second gate line (G2) are perpendicular to the first gate line (G1) which is disposed horizontally, and the first gate line (G1) is used as both the first gate line (G1) and a second data line (D2) according to some shared timing.
As shown in Figure 4, the special technical feature of Species III is the distinct configuration of a  pixel circuit comprising two data lines (D1, D2) and one scan line (G1), wherein the second data line (D2) and the one gate line (G1) are disposed horizontally parallel to each other, the second data line (D2) and the one gate line (G1) are disposed perpendicular to the first data line (D1) which is disposed vertically, and the first data line (D1) is used as both the first data line (D1) and a second gate line (G2) according to some shared timing.
As shown in Figure 5, the special technical feature of Species IV is the distinct configuration of a  pixel circuit comprising one data line (D1) disposed vertically and one scan line (G1) disposed horizontally, wherein the one data line (D1) is used as both a first data line (D1) and a second gate line (G2), and the one scan line (G1) is used as both a first scan line (G1) and a second date line (D2) according to some shared timing.
Again, these disclosed Species are not usable together in a single embodiment and each Species, on its own, comprises a unique structural configuration that constitutes its own special technical feature or features.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622